DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-20, filed April 29, 2020, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 26, 2020, and September 2, 2021, are being considered by the examiner.

Claim Interpretation
Regarding claim interpretation, MPEP 2111.01, Subsection I, includes the following instructions:
“Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a 


The claims recite the word “alternately” (e.g. claim 1, line 13).  The plain meaning of “alternately” is “In alternate order; one after the other, in turn” – see attached dictionary definition.  This plain meaning is not inconsistent with the specification – see e.g. [0099] of the published application.
Therefore, claim 1’s “plurality of non-linear conversion convolution layers that alternately use different parameter matrices as convolution template parameters” must use different parameter matrices one after the other, in turn.  For example, if the different parameter matrices are A and B, then A must be followed by B, which is followed by A, and so on.  The same interpretation also applies to claims 13 and 20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for at least the following reason(s).
First, claim 1 recites “a corresponding high-resolution picture” at line 3 and again at line 6.  It is unclear whether these two recitations refer to the same corresponding high-resolution picture, or different corresponding high-resolution pictures.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.  Examiner suggests either amending line 6 to refer to “the corresponding high-resolution picture” or to clearly differentiate from the recitation in line 3.
Second, claim 1 recites “the deep neural network model” at line 11 and at line 12.  This is insufficient antecedent basis for these limitations.  Claim 1 previously introduces “at least one deep neural network model” at line 2 and “a corresponding deep neural network model” at line 8.  It is unclear which of these deep neural network models is being referred to by “the deep neural network model.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Third, claim 1 recites “the high-resolution picture” at lines 10-11.  It is unclear whether this is referring to the corresponding high-resolution picture recited in line 3, or the one recited in line 6.  This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claims 13 and 20 are also indefinite for substantially the same reasons as claim 1.  Claims 2-12 and 14-19 include the indefinite limitations of claim 1 or claim 13, and therefore are also indefinite.



Claim 2 is indefinite for at least the following reason(s).
Claim 2 recites “a corresponding deep neural network model” at line 9.
First, it is unclear whether this “corresponding deep neural network model” is the same as the “corresponding deep neural network model” at line 8 of claim 1, the “at least one deep neural network model” at line 2 of claim 1, or is a reference to a different corresponding deep neural network model.
Second, it is unclear what the “deep neural network model” is “corresponding” to.
This ambiguity makes the scope of the claim unclear and renders the claim indefinite.
Claim 14 is also indefinite for substantially the same reasons as claim 2.  Claims 3-11 and 15-18 are also indefinite at least because they include the indefinite limitations of claim 2 or claim 14.

Claim 4 is indefinite for at least the following reason(s).
Claim 4 recites “the non-linear conversion convolution layer” at lines 12, 13, and 14.  There is insufficient antecedent basis for these limitations.  Claim 1 previously introduces “a plurality of non-linear conversion convolution layers (lines 12-13) and claim 4 similarly recites “a plurality of non-linear conversion convolution layers” (lines 9-10).  It is unclear which of these are being referred to as “the non-linear conversion convolution layer”.
Claims 9 and 16 are also indefinite for substantially the same reasons as claim 4.  Claims 5-8, 10-11, and 17-18 are also indefinite at least because they include the indefinite limitations of claims 4 or 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 20 is directed to “One or more non-volatile storage media storing computer-readable instructions”.  The scope of “storage media” includes propagating, transitory signals – see e.g. [0207] of the published application.  
The storage media of claim 20 are modified by the term “non-volatile”.  Within the context of computer memory, “non-volatile” refers to media that can retain stored data even when power is not supplied.  However, requiring that they be non-volatile does not exclude storage media in the form of propagating, transitory signals.  For example, an electromagnetic signal that has been output by a transmitter will continue to propagate even if power is later removed from that transmitter, so the electromagnetic signal can be considered non-volatile.
“Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave” are an example of subject matter that does not fall within any of the statutory categories of inventions permitted under 35 U.S.C. 101.  MPEP 2106.03, Subsection I.
Claim 20 does not meet the requirements of 35 U.S.C. 101 because its scope encompasses embodiments of transitory forms of signal transmission, which are non-statutory subject matter.
 non-transitory, non-volatile storage media …”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Fan’ (“Balanced Two-Stage Residual Networks for Image Super-Resolution,” 2017).
Regarding claim 1, Fan discloses a method for generating a high-resolution picture (e.g. Fig. 1), comprising:
acquiring, by a computer device (Sec. 4.1, last two paragraphs, the method is implemented on a GPU; Accordingly, this step – along with the other steps of the method – is performed by a computer device), at least one deep neural (Sec. 4.1, second paragraph, separate deep neural network models are trained for each of plural scale factors, i.e. x2, x3, and x4), the deep neural network model being generated according to a corresponding high-resolution picture (e.g. Sec. 3.5, high-resolution ground truth pictures                                 
                                    
                                        
                                            X
                                        
                                        
                                            L
                                            R
                                        
                                    
                                
                             are used to calculate loss during training), a picture conversion algorithm (e.g. Sec. 4.1, first paragraph, bicubic sampling), and a deep neural network framework (e.g. Fig. 1, deep neural network layers); 
acquiring, by the computer device, a low-resolution picture, the low-resolution picture being generated according to a corresponding high-resolution picture and the picture conversion algorithm (e.g. Sec. 4.1, first paragraph, NTIRE2017 challenge includes two tracks, including one for which low-resolution pictures are generated by bicubic down-sampling of a corresponding high-resolution picture; Also see e.g. Sec. 4.1, second paragraph, “pairs of high-resolution and down-scaled low-resolution images”); 
determining, by the computer device, a corresponding deep neural network model corresponding to the low-resolution picture (Sec. 4.1, first paragraph, there are separate competitions for different downscaling rates used to generate the low-resolution pictures; Sec. 4.1, second paragraph, a corresponding model is selected for each particular downscaling rate); and 
converting, by the computer device, the low-resolution picture into the high-resolution picture using the deep neural network model (Fig. 1, LR image is converted into HR image using the deep neural network model)
the deep neural network model comprising a plurality of non-linear conversion convolution layers (e.g. Fig. 1, convolution – i.e. “Conv” – layers in LR Stage; These convolution layers are within the scope of “non-linear conversion convolution layers” at least because they are convolution layers that convert the non-linear output of preceding ReLU layers into new feature maps; Also see Fig. 2(d) and Sec. 3.3) that alternately use different parameter matrices as convolution template parameters (Figs. 1 and 2(d), LR Stage includes 6 residual blocks connected in series, each residual block including a convolutional layer using 1x1 filters followed by a convolutional layer using 3x3 filters; The 1x1 filter is a first parameter matrix used as a convolution template parameter, and the 3x3 filter is a second parameter matrix used as a convolution template parameter; As can be seen in Fig. 1, the 1x1 and 3x3 filters are used alternately within the LR Stage – i.e. a 1x1 conv layer of a first block is followed by a 3x3 conv layer of the first block, which is followed by a 1x1 conv layer of a second block, and so on; Note the interpretation of “alternately” given above).

Regarding claim 2, Fan discloses the method according to claim 1, wherein the operation of generating the deep neural network model according to a high-resolution picture, a picture conversion algorithm, and a deep neural network framework comprises:
segmenting, by the computer device, the high-resolution picture into a plurality of high-resolution sub-pictures (Sec. 4.1, second paragraph, all images are cropped into patches during training); 
performing, by the computer device, picture conversion on each of the plurality of high-resolution sub-pictures by using the picture conversion algorithm, to obtain a low-resolution sub-picture corresponding to the high-resolution sub-picture (Sec. 4.1, first paragraph, NTIRE 2017 challenge includes two tracks, including one in which bicubic downscaling is applied to high-resolution images in order to obtain corresponding low-resolution images; Also see Sec. 4.1, second paragraph, all images are cropped into patches and then trained using “pairs of high-resolution and down-scaled low-resolution images); and 
generating, by the computer device, a corresponding deep neural network model by using each low-resolution sub-picture as an input sample of the deep neural network framework and by using the corresponding high-resolution sub-picture as an output comparison sample of the deep neural network framework (Sec. 4.1, first two paragraphs, deep neural network models are trained for each scale using corresponding pairs of low-res and high-res images; Sec. 3.5, network is trained using loss that is calculated by inputting low-res sub-picture to network and comparing the output residual to a residual generated from the corresponding high-res sub-picture).

Regarding claim 4, Fan discloses the method according to claim 2, wherein the operation of generating, by the computer device, a corresponding deep neural network model comprises:
extracting, by the computer device, a picture feature point of the low-resolution sub-picture (e.g. Fig. 1, Sec. 3.5, RGB values of input image patch); 
creating, by the computer device, an input convolution layer (Fig. 1, conv 1x1 layer between LR Image and LR stage) and a corresponding input activation layer of the deep neural network model (Fig. 1, left-most ReLU) according to the picture feature point of the low-resolution sub-picture (Fig. 1, input layers accept RGB values of low-resolution patch), a quantity of convolution kernels of the input convolution layer (e.g. Sec. 4.3, first paragraph, 128 nodes are input to the first residual block from the input convolution layer), and dimensions of a feature map of the input convolution layer (e.g. Fig. 1, each layer is configured to process the output, including the number of dimensions of the output, of the preceding layer and to provide data of a dimensionality that can be processed by the next layer; Also, in order to perform the element sum at the end of each residual block, the dimensions of the input to the block must be the same as the dimensions of the output of the final conv layer of the block); 
creating, by the computer device, a plurality of non-linear conversion convolution layers and a corresponding non-linear conversion activation layer of the deep neural network model (e.g. LR blocks 2-6, which include 1x1 and 3x3 Conv layers, each with a corresponding ReLU layer) according to data of the input (e.g. Fig. 2(d), each residual block includes the same structure; Sec. 4.3, first paragraph, 128 nodes are input, and 64 nodes are after 1x1 conv layer of a residual block; Also, as noted above, in Fig. 1 each layer is configured to process the output, including the number of dimensions of the output, of the preceding layer and to provide data of a dimensionality that can be processed by the next layer; Also, in order to perform the element sum at the end of each residual block, the dimensions of the input to the block must be the same as the dimensions of the output of the final conv layer of the block); 
creating, by the computer device, a pre-output convolution layer and a pre-output activation layer of the deep neural network model (e.g. Fig. 1, second ReLU and conv. layers of second-to-last HR Stage residual block) according to data of a plurality of non-linear conversion activation layers of the deep neural network model, a quantity of convolution kernels of the pre-output convolution layer, and dimensions of a feature map of the pre-output convolution layer (e.g. Fig. 2(d), each residual block includes the same structure; Sec. 4.3, first paragraph, 128 nodes are input, and 64 nodes are after 1x1 conv layer of a residual block; Also, as noted above, in Fig. 1 each layer is configured to process the output, including the number of dimensions of the output, of the preceding layer and to provide data of a dimensionality that can be processed by the next layer; Also, in order to perform the element sum at the end of each residual block, the dimensions of the input to the block must be the same as the dimensions of the output of the final conv layer of the block); 
creating, by the computer device, an output convolution layer of the deep neural network model (e.g. Fig. 1, last conv. layer of last residual block in HR Stage) according to data of the pre-output activation layer of the deep neural network model, a quantity of convolution kernels of an output convolution layer, and dimensions of a feature map of an output convolution layer (e.g. Fig. 2(d), each residual block includes the same structure; Sec. 4.3, first paragraph, 128 nodes are input, and 64 nodes are after 1x1 conv layer of a residual block; Also, as noted above, in Fig. 1 each layer is configured to process the output, including the number of dimensions of the output, of the preceding layer and to provide data of a dimensionality that can be processed by the next layer; In particular, the output of the HR Stage is a residual image with the same dimensions as the output HR image; Also, in order to perform the element sum at the end of each residual block, the dimensions of the input to the block must be the same as the dimensions of the output of the final conv layer of the block); and 
generating a corresponding deep neural network model based on data of the output convolution layer of the deep neural network model and a picture feature point of the high-resolution sub-picture (e.g. Sec. 3.5, loss used for generating/training deep neural network model is calculated based on data of output convolution layer and RGB values of high-resolution, ground truth sub-picture).

Regarding claim 6, Fan discloses the method according to claim 4, further comprising: acquiring, by the computer device, the picture feature point of the high-resolution sub-picture based on a pixel brightness value of a picture pixel in the high-resolution sub-picture (e.g. Sec. 3.5, picture feature point of high-res/ground-truth images includes their RGB values, which are brightness values of red, green and blue colors, respectively).

Regarding claim 8, Fan discloses the method according to claim 4, further comprising:
setting, by the computer device, the quantity of convolution kernels of the input convolution layer and the quantity of convolution kernels of the pre-output convolution layer; 
the quantity of convolution kernels of the input convolution layer being the same as the quantity of convolution kernels of the pre-output convolution layer (Sec. 4.3, first paragraph, the input to each residual block is 128 nodes; Fig. 1, the input convolution layer provides input to the first residual block; Accordingly, the first convolutional block must have 128 nodes/filters/convolution-kernels; Fig. 1, the output of the final conv. layer of each residual block is subjected to an element-wise sum and then used as input to the next residual block; Accordingly, the final conv. layer of each residual block must have 128 nodes/filters/convolution-kernels; The pre-output convolution layer mapped above is the final conv. layer of a residual block, so it has 128 nodes/filters/convolution-kernels).

Regarding claim 9, Fan discloses the method according to claim 8, further comprising: setting, by the computer device, the quantity of convolution kernels of the non-linear conversion convolution layer; the quantity of convolution kernels of the input convolution layer being greater than the quantity of convolution kernels of the non-linear conversion convolution layer (Note ‘112(b) rejection above; e.g. Fig. 1, 1x1 conv layer of second residual block is a non-linear conversion layer; Sec. 4.3, first paragraph, 1x1 conv layer of residual block has 64 nodes/filters/convolution-kernels; As explained above, the input convolution layer has 128 nodes/filters/convolution-kernels; 128 is greater than 64).

Regarding claim 10, Fan discloses the method according to claim 4, wherein the operation of creating, by the computer device, a plurality of non-linear conversion convolution layers and a corresponding non- linear conversion activation layer of the deep neural network model according to data of the input activation layer data of the deep neural network model, a quantity of convolution kernels of the non-linear conversion convolution layer, dimensions of a feature map of the non-linear conversion convolution layer, and the convolution template parameter of the non- linear conversion convolution layer comprises:
setting, by the computer device, convolution template parameters of all non-linear conversion convolution layers by alternately using a first parameter matrix and a second parameter matrix (e.g. Fig. 1, conv. layers of residual blocks alternate between 1x1 and 3x3 parameter matrices; Note the interpretation of “alternately” given above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of ‘Agustsson’ (“NTIRE 2017 Challenge on Single Image Super-Resolution: Dataset and Study,” 2017).


Regarding claim 3, Fan teaches the method of claim 2 (see above).
Fan further teaches that the operation of performing, by the computer device, picture conversion on each of the plurality of high-resolution sub-pictures by using the picture conversion algorithm, to obtain a low-resolution sub-picture corresponding to the high-resolution sub-picture comprises:
performing, by the computer device, a picture scaling-down operation on the high-resolution sub-picture according to a preset scaling ratio (Sec. 4.1, first two paragraphs, images are divided into patches and high-res images are downscaled according to preset 2x, 3x, and 4x ratios).

Fan teaches that its techniques are evaluated in the NTIRE 2017 challenge using the DIV2K dataset (Sec. 4.1, first paragraph), but does not explicitly teach performing, using a preset compression algorithm, a picture compression operation on the high-resolution sub-picture after the picture scaling-down operation, to obtain the low-resolution sub-picture corresponding to the high-resolution sub-picture.
However, Agustsson does teach details of the DIV2K dataset used for the NTIRE 2017 challenge, including that a preset compression algorithm is used to compress images in the dataset (Sec. 2, last paragraph; Table 1; Sec. 7.6, bpp; lossless PNG compression is used).
Applying compression, such as the lossless PNG compression of Agustsson, to the scaled sub-pictures of Fan would advantageously reduce the amount of memory required to store them.  Fan itself recognizes the importance of using training image (Sec. 4.1, last two paragraphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fan with the lossless PNG compression of Agustsson in order to improve the method with the reasonable expectation that this would result in a method that advantageously reduced the amount of memory required to store its training images, thereby making them easier to process on a memory-constrained GPU.  This technique for improving the method of Fan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Agustsson.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and Agustsson to obtain the invention as specified in claim 3.	

Regarding claim 15, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 3.  Fan in view of Agustsson teaches the invention of claim 3.  Accordingly, claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Agustsson for substantially the same reasons as those provided in the rejection of claim 3.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of ‘He’ (“Delving Deep into Rectifiers: Surpassing Human-Level Performance on ImageNet Classification,” 2015).
Regarding claim 11, Fan teaches the method of claim 4.
Fan further teaches performing, by the computer device, an iterative operation on the deep neural network model by using an adaptive moment (Adam) estimation algorithm, to obtain a parameter in the deep neural network model (Sec. 4.1, second paragraph, iterative training of neural network model using Adam).
Fan teaches ReLU (e.g. Fig. 2(d)), and does not explicitly teach performing, by the computer device, a parameter initialization operation on the deep neural network model by using a parametric rectified linear unit (PReLU) algorithm.
However, He does teach using a PReLU algorithm instead of ReLU (e.g. Sec. 2.1, PReLU can be used instead of ReLU), and teaches a parameter initialization operation for deep neural network models using PReLU (Sec. 2.2).
He teaches that its PReLU approach “improves model fitting with nearly zero extra computational cost and little overfitting risk” (Abstract; Also see e.g. Sec. 1, last two paragraphs).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Fan with the PReLU techniques of He in order to improve the method with the reasonable expectation that this would result in a method that was able to improve model fitting with nearly zero extra computational cost and little overfitting risk.  This technique for improving the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan and He to obtain the invention as specified in claim 11.	


Claim(s) 13-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan.
Regarding claim 13, Examiner notes that the claim recites a computer device, comprising memory and a processor, the memory storing computer-readable instructions, the computer-readable instructions, when executed by the processor, causing the processor to perform a method that is substantially the same as the method of claim 1.
Fan teaches the method of claim 1 (see above).
Fan teaches implementing its method using a computer device comprising a memory (Sec. 4.1, third and fourth paragraphs, 8 GB memory) and a processor (Sec. 4.1, third and fourth paragraphs, GPU), and computer-readable instructions (Sec. 4.1, third and fourth paragraphs, Python with Tensorflow).  Nevertheless, Fan does not explicitly teach that the computer-readable instructions are stored in the memory and executed by the processor.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement a method as a computer device, comprising memory and a processor, the memory storing computer-readable instructions, the computer-readable 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Fan as a computer device, comprising memory and a processor, the memory storing computer-readable instructions, the computer-readable instructions, when executed by the processor, causing the processor to perform the method in order to advantageously allow the method to be performed quickly and efficiently over time.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan to obtain the invention as specified in claim 13.	

Regarding claim 14, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 2.  Fan teaches the invention of claim 2.  Accordingly, claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fan for substantially the same reasons as those provided in the rejection of claim 2.

Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Fan teaches the invention of claim 4.  Accordingly, claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fan for substantially the same reasons as those provided in the rejection of claim 4.

Regarding claim 18, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6.  Fan teaches the invention of claim 6.  Accordingly, claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fan for substantially the same reasons as those provided in the rejection of claim 6.

Regarding claim 20, Examiner notes that the claim recites one or more non-volatile storage media storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform a method that is substantially the same as the method of claim 1.
Fan teaches the method of claim 1 (see above).
Fan does not explicitly teach implementing its method as one or more non-volatile storage media storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform the method.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to implement a method as one or more non-transitory and/or non-volatile storage media storing computer-readable instructions, the computer-readable instructions, when executed by one or more processors, causing the one or more processors to perform the method.  Such computer implementation advantageously allows the method to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the method of Fan as one or more non-transitory and/or non-volatile storage media storing computer-readable 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Fan to obtain the invention as specified in claim 20.	


Claims Not Rejected Over Prior Art
Examiner notes that claims 5, 7, 12, 17 and 19 have not been rejected under 35 U.S.C. 102 or 103.  However, these claims have been rejected under 35 U.S.C. 112(b), and therefore are not in condition for allowance at this time.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Kim’ (“Accurate Image Super-Resolution Using Very Deep Convolutional Networks,” 2016)
Teaches VDSR network, which performs super resolution with a magnified/interpolated low-resolution image as input – e.g. Fig. 2 and Sec. 3.1, second paragraph
Uses a series of convolutional layers with 3x3 filters – Fig. 2 and Sec. 3.1, first paragraph
 ‘Dong-SRCNN’ (“Learning a Deep Convolutional Network for Image Super-Resolution,” 2014)
Describes SRCNN deep neural network for image super resolution 
SRCNN includes three layers, each with different filter size – Fig. 2
Applies bicubic interpolation to input image before input to neural network – Sec. 3.1, first paragraph
‘Dong-FSRCNN’ (“Accelerating the Super-Resolution Convolutional Neural Network,” 2016)
Teaches adjustments to improve SRCNN, including to remove interpolation on input image and replace it with a deconvolution layer – e.g. Page 392, fourth paragraph
Applies a shrinking convolutional layer with 1x1 filters, followed by                     
                        m
                    
                 mapping convolutional layers with 3x3 filters, followed by an expanding convolutional layer with 1x1 filters – Fig. 2, FSRCNN
‘Szegedy’ (“Going deeper with convolutions,” 2015)
Teaches Inception network, which applies convolutional layers with 1x1 filters before convolutional layers with larger filters in order to reduce dimensions and improve efficiency – see Sec. 4 and Fig. 2
‘Yamanaka’ (“Fast and Accurate Image Super Resolution by Deep CNN with Skip Connection and Network in Network,” 2017)
Teaches super-resolution neural network that uses a mix of 3x3 and 1x1 filter sizes – Fig. 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669